—In an action to foreclose a mortgage, the defendant Virginia Guiliano also known as Vir*573ginia Catalano appeals from a judgment of foreclosure and sale of the Supreme Court, Suffolk County (D’Emilio, J.), dated December 12, 1996, which, inter alia, is in favor of the plaintiff and against her.
Ordered that the appeal is dismissed, with costs.
In Greenpoint Sav. Bank v Guiliano (238 AD2d 472), this Court determined that the mortgage held by Greenpoint Savings Bank encumbered a one-half interest in the property which the defendant Virginia Guiliano acquired from Hilary House Properties. A final judgment does not bring up for review intermediate issues that have been previously reviewed and decided by this Court (see, CPLR 5501 [a] [1]). Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.